OO\IO`\Ul-I>W[\J

\O

10
ll
l2
13
14
15
16
17
l8
19
20
21
22
23
24
25
26

Case 2:17~cv~01464-JLR Document 30 titled 10/22/18 Page l ot 5

Hon. J ames L. Robart

`IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

LEONARD A. LEMl\/ION, on behalf of No. 2217-Cv-Ol464-JLR
himself and all others similarly situated, ‘

Plainaff, M(l,
sTIPULATION ANDH:RQBQSEB

vs. ' ORDER TO STAY PROCEEDINGS
EQUIFAX lNFORi\/LATION SERVICES NOTE ON MOTION CALENDAR:
LLC, 7 October 22, 2018
Defendant.

 

 

 

WHEREAS, Plaintiff Leonard A. Lemmon, and Defendant Equifax Information
Services LLC (“Equifax”), by counsel, submitted a Stipulation on July 16, 2018 to extend the
deadlines related to discovery and class certification, Which Was approved by the Court on
July 17, 2018 (Docs. 27, 28);

WHEREAS, this case is one of a number of similar putative class actions brought
against Equifax around the country regarding the reporting of public records (i.e., tax liens
and civil judgments);

WHEREAS, on October 9, 2018, the parties in these putative class actions reached an

agreement in principle to resolve the pending cases on a nationwide basis through a class

STIPULATI()N AND [PROPOSED] ORDER TO STAY MARKOWITZ HERBOLD PC

sulTE 3000 PACWEST cENTER
PROCEEDINGS, 2217-CV-01464-JLR - l 1211 va FlFTH AvENuE
PoRTLAND, 0REGoN 97204-3730
’ (503) 295~3085

 

 

 

Ul-l>~b~)[\)

\OOO\]@

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26

 

 

Case 2:17-cv~01464-JLR Document 30 Fi!ed 10/22/18 PageZofB

settlement to be presented-for approval in the Eastem District of Virginia. The settlement, if

approved, Would resolve the putative class action claims in this case;

WHEREAS, good cause therefore exists to stay the deadlines in this matter for 60

days until December 21, 2018, While the parties negotiate a formal settlement agreement;

I.

STIPULATION

NOW THEREFORE, the Parties jointly stipulate and agree that the deadlines

currently set in this case pursuant to the Court’s July 17, 2018 Order (Doc. 28) be stayed by

60 days. The parties Will update the Court and provide a status report by no later than

December 21, 2018 regarding the status of the settlement

STIPULATED TO AND DATED 22nd day of October, 2018.

/S/Jeffrev M Edelson

Jeffrey l\/[. Edelson, WSB #37361
MARKOWITZ HERBOLD PC
1211 SW Fifth Avenue, Suite 3000
Portland, OR 97204-3730
503-295-3085

503-323-9105 (fax)
JeffEdelson@markoWitzherbold.com
Zachary A. l\/lcEntyre (pro hac vice)
Meryl W. Roper (pro hac vice)
John C. Toro (pro hac vice)

KING & SPALDING LLP

1180 Peachtree Street

Atlanta, GA 30309

404-572-4600

404-572-5100 (fax)
chentyre@kslaw.com
mroper@kslaw.com
jtoro@kslaw.com

Katherine M. Stein (pro hac vice)
KING & sPALDiNG LLP

500 W. znd Street, suite 1800
Austin, TX 78701

STIPULATION AND [PROPOSED] ORDER TO STAY
PROCEEDINGS, 2:17-cv-01464-JLR - 2

/S/Erz`ka L. Nusser

Beth E. Terrell, WSBA #2675 9
Erika L. Nusser, WSBA #40854
Elizabeth A. Adams, WSBA #49175
TERRELL MARSHALL LAW GROUP
PLLC

936 North 34th Street, Suite 300
Seattle, WA 98103-8869
206-816-6603

206-319-5450 (fax)
bterrell@terrellmarshall.com
enusser@terrelhnarshall.com
eadams@terrellmarshall.com

James A. Francis (pro hac vice)

lohn Soumilas (pro hac vice)

Lauren K. W. Brennan (pro hac vice)
FRANCIS & MAILl\/[AN, P.C.

Land Title Building, 19th Floor

100 South Broad Street

Philadelphia, PA 191 10
215-735-8600

215-940-8000 (faX)

j francis@consumerlawiirm.com

MARKOWITZ HERBOLD PC
sulTE 3000 PACWEST cENTER
1211 sw Fll=TH AVENUE
PoRTI_AND, 0REGoN 97204-3730
(503> 295-3085

 

 

 

OO\]O\Ul-!>~!JJ[\)

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

CaSe 2217-0\/-0146_4~.]LR DOCument 30 Filed 10/22/18 Page 3 015

512-457-2000 jsoumilas@consumerlawfrrm.com
5 12-457-2 100 (fax) lbrennan@consumerlawfmn.com
kstein@kslaw.com

Attorneysfor Plainti]j‘, Leonard A.
Attorneysfor Defendant, Equifax Lemmon
[nformatz`on Services LLC

II. ORDER
IT lS SO ORDERED
<z¢> ,
Dated this 93 day of C)<;§m'\oe~.tl ,2018.

 

 

©9$13<

UN"[TED ST TES DISTRICT IUDGE

Presented by:

/s/Jeffrev 11/[. Edelson

Jeffrey M. Edelson, WSB #37361
MARKOWITZ HERBOLD PC

1211 SW Fifth Avenue, Suite 3000
Portland, OR 97204-3730
503-295-3085

503-323-9105 (fax)
JefiEdelson@markowitzherbold.com

Zachary A. McEntyre (pro hac vice)
l\/leryl W. Roper (pro hac vice)
John C. Toro (pro hac vice)
KING & SPALDING LLP
1180 Peachtree Street

Atlanta, GA 30309
404-572-4600

404-572-5100 (fax)
chentyre@l<slaw.com
mroper@kslaw.com
jtoro@kslaw.com

STIPULATION AND [PROPOSED] ORDER TO STAY MARKOW"Z HERBGLD PC

sulTE 3000 PAcwEst cENTER
PROCEEDINGS, 2117-cV-01464-JLR - 3 1211 svv Fu=TH AvENL)E
PORTLAND, oREGoN 97204-3730
(503> 295-3085

 

 

\O

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

OONGUI-l>~b)l\)

 

 

Case 2:17~cv-01464-JLR Document 30 Fiied 10/22/18 Page 4 of 5

Katherine 1\/1. Stein (pro hac vice)
KING & SPALDING LLP

500 W. 2‘ld Street, Suite 1800
Austin, TX 78701
512-457-2000

512-457-2100 (fax)
kstein@kslaw.com

Atz‘orneysfor Defendant, Equifax Informatz`on Servz`ces LLC

STIPULATION AND [PROPOSED] ORDER TO STAY MARKOWITZ HERB°LD PC

sulTE 3000 PAcvasT cENTER
PROCEEDINGS, 2217-CV-01464-JLR - 4 1211 va FlFTH A\/ENUE
PORTLAND, oREGON 97204-3730
(503) 295~0085

 

 

 

Case 2117-cv-01464-3LR Document 30 Fiied 10/22/18 Page 5 015

ATTORNEY CERTIFICATE OF SERVICE

1 hereby certify that on October 22, 2018, l have made service of the foregoing
STIPULATION AND [PROPOSED] ORDER T() STAY PROCEEDINGS on the parties
listed below in the manner indicated:

Elizabeth Ann Adams l___\ U.S. Mail
Erika L. Nusser \:\ 12 acsimil@
Beth E. Terrell -
Terrell l\/larshall Law Group PLLC \:| loi::jn?ge}:tl\§;;rier
936 North 3401 Street» Suite 300 § Email: eadams@terrellmarshall.com;
S€attl@, WA 98103“3369 enusser@terrellmarshall.com;
Attorneys for Plaz`n aff Leonard A. Lemmon bterrell@terrellmarshall.com

' Eiectronicany via UsDC CM/ECF System
J ames A. Francis I:\ U.S. Mail
JOhIl SOumilaS E Facsjmjle
Lauren KW Brennan [:| Hand Dehvery
Francis & Mailman, PC Ovemight Comier
1600 M€lrk@t Stre€t, Suite 2510 E Email: jfrancis@consumerlawfnm.com;
Philadelphia, PA 19103 ` jsoumilas@consumerlawiirm.com;
Attomeysfor Plainti]j§ Leonard A. Lemmon 1bT€HDaH@CODSUm€rlaWHrm.COm

g Electronically via USDC CM/ECF system

DATED this 22nd day of October, 2018.

/S/Jeffrev M Eclelson

Jeffrey M. Edelson, WSBA #3 7 361
Attorneysfor Defendant, Equz'fczx Informatz`on
Services LLC

LEI\/\M\798652

CERTIFICATE OF SERVICE

 

 

